Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for psoriasis, psoriatic arthritis, lupus, juvenile rheumatoid arthritis, multiple sclerosis, inflammatory bowel disease, and Crohn’s disease, does not reasonably provide enablement for autoimmune related diseases in any generic sense, let alone all autoimmune disease known in the prior art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to method of treating an autoimmune related disease in a subject in need, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a compound having the following general formula I:

Amino Acid Sequence — (L)n - DMARD
wherein the amino acid sequence comprises QKRAAYDQYGHAAFE-NH2 (SEQ ID NO: 1),
DMARD is a disease modifying antirheumatic agent, L is a linker unit, — is a covalent bond and n is O or 1. Thus, the claims taken together with the specification imply a broad swath of diseases that are unrelated in mechanism and treatment method.

(3) The state of the prior art:
The reference from Global Autoimmune Institute provides an example of many divergent and unrelated diseases classified under autoimmune diseases. Eczema/Atopic Dermatitis, Acromegaly, and POEMS syndrome are not likely to be on the tip of the tongue for one skilled in the art to related these three divergent diseases found in the list as potential candidates. 
(4) The relative skill of those in the art:
	The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:
	Since the diseases remains largely unsolved for a common and underlying mechanism, means for treating with a single-bullet compound is highly unpredictable.
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification has provided narrow range of treatable diseases.  For example, Applicants have disclosed that “[a]utoimmunity is the reaction of cells (lymphocytes) or products (antibodies) of the immune system with constituents of the body's own tissues leading to demonstrable pathology in the body. Autoimmunity can produce a variety of clinical conditions depending upon the target of attack, with common features including expansion of self-reactive T and B cells, production of autoantibodies, and tissue damage. Mechanisms of inducing autoimmunity in humans are diverse, complex and still poorly understood. In fact, the most baffling and challenging aspects of autoimmunity is identifying the root cause that contribute to the initiation of the response. While many intrinsic factors including age, gender, and genetics contribute to autoimmunity, it is believed that extrinsic factors such as drugs, chemicals, microbes, and/or the environment may trigger the initiation of an autoimmune response.    However, the specification does not provide a disclosure and teaching for such a broad swath of unrelated disease that are taught and listed in the Global Autoimmune Institute reference.
(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by Global Autoimmune Institute and Applicant’s own admission that autoimmune diseases are poorly understood and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to fit the drug to unrelated diseases.

It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to autoimmune diseases in general, that prevention and/or treatment of autoimmune immune related diseases is not enabled.
	Conclusion
No claims are allowed. Applicants have a reasonable nexus for the treatment of the diseases of Claim 5, with the compounds of Claims 3 and 4. Claims 3 and 4 are objected to for depending on a rejected claim.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654